


Exhibit 10.134


*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.
CHANGE ORDER FORM


Change in FEED Gas Tie-In, Utility Water and Potable Water Tie-In Changes, Ditch
Design at Permanent Buildings, Koch Pipeline Cover, Monitoring of Raw Water Lake
During Piling, Card Readers and Muster Points, Additional Asphalt in the
Temporary Facilities Area, FAA Lighting and Marking, FERC Condition 84.


PROJECT NAME:  Corpus Christi Stage 1 Liquefaction Facility


OWNER: Corpus Christi Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: December 6, 2013
CHANGE ORDER NUMBER: CO-00013


DATE OF CHANGE ORDER: October 13, 2015






--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
Per Article 6.1.B of the Agreement, Parties agree Contractor will revise feed
gas tie-in coordinates based on inlet feed gas arriving from the north, rather
than the west under La Quinta Rd. Contractor will provide bollards where feed
gas line transitions from underground to aboveground around XV valves stations
to protect against traffic inside the LNG tank area. This change eliminates 861
ft. of 48” pipe from the west side of the plant This scope of work is depicted
in Exhibit A.



2.
Per Article 6.1.B of the Agreement, Parties agree to additional pipe and resized
pipe for the Potable Water and Treated Water lines running from the north west
section of the CCL Site to the relocated treated water facilities. The treated
water facilities were relocated because of the IAC addition. This scope of work
is depicted in Exhibit B.



3.
Per Article 6.1.B of the Agreement, Parties agree Contractor will incorporate
the following design changes related to the permanent buildings:



a.
At Warehouse #1, 00A-4000, Contractor agrees to asphalt the area north of the
building to connect the two roads shown in Exhibit C.



b.
Contractor to provide asphalted entry road on the east side of each concrete
slab west of Warehouse #1.



c.
Contractor to add 2-3 parking spaces at Guard House 00A-4026.



d.
Contractor to modify surface drainage to eliminate the ditch located south of
the Outside Operator Building 00A-4002.



4.
Per Article 6.1.B of the Agreement, Parties agree Contractor will revise the
design to allow for a minimum of 4.5 feet of cover on top of the Koch pipeline
in the temporary facilities area. Modifications include:



a.
Addition of earthen protective berm over pipeline alignment to prevent traffic
or laydown loading.



b.
Deletion of east-to-west internal road south of Koch pipeline right-of-way and
one parallel roadside ditch.



c.
Establishment of east-to-west high point line on each side of the new berm and
slope surfaces to the remaining ditches.



d.
Addition of two (2) new north-to-south internal cross roads to provide access to
laydown areas affected by the new berm.



e.
Rework road crossing and ditch layout at far east and far west sides of the Site
at right-of-way crossing to provide minimum protective cover for the pipeline.





--------------------------------------------------------------------------------








5.
Per Article 6.1.B of the Agreement, Parties agree Contractor will provide
engineering support to ensure stability of the pier excavation adjacent to the
Raw Water Lake Levee. Construction methods, vibration monitoring, and
drivability analysis for the piles driven for the 138 kV will be revised to
support this new scope.



6.
Per Article 6.1.B of the Agreement, Parties agree Contractor will add additional
card readers and muster signs on Site. Specifically, the scope includes:



a.
Additional card readers at ten (10) muster points, each interfacing with the
Access Control System (ACS).



b.
Ensure that in the event of an emergency, the ACS will be capable of issuing a
report indicating the names of all personnel that have checked in at each muster
point and the names of all personnel checked in at the facility, but not checked
in at a muster point.



c.
Addition of visual alarms for seven (7) gates (5 crash gates, 1 vehicle gate at
the northeast perimeter, and 1 vehicle gate at the southeast perimeter) that are
tied into the ACS. If one of the visual gates are opened, a visual alarm message
will be displayed at the security workstation.



d.
Additional signs inside the facility providing direction to the muster points.



7.
Per Article 6.1.B of the Agreement, Parties agree Contractor will revise its
design to include driveway aprons connecting the access roads to the La Quinta
Terminal Road with an asphalt or concrete top capable of withstanding
semi-tractor trailer highway loads.



8.
Per Article 6.1.B of the Agreement, Parties agree Contractor will add FAA
Warning Lights to comply with FAA requirements on the following structures: OSBL
Tanks A and C; ISBL Train 1 and 2 refrigeration turbine exhaust stacks (6 per
train) and WHRU stacks (2 per train).



9.
Per Article 6.1.B of the Agreement, Parties agree Contractor will add a flow
element and transmitter as well as a pressure indicator and transmitter to the
firewater test line. The signal from the flow transmitter and pressure
transmitter will go to the DCS and be recorded. The firewater main header
pressure transmitter, 00PT-33091, shall be connected to the DCS and recorded.
This scope addition is to comply with FERC Condition 84.

 
10.
The cost breakdowns for the scopes of work noted above in this Change Order are
detailed in Exhibit D.



11.
Schedules C-1 and C-3 (Milestone Payment Schedule) of Attachment C of the
Agreement will be amended by including the milestone(s) listed in Exhibit E of
this Change Order.




--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
7,080,830,000


Net change by previously authorized Change Orders (0001-00012)
$
406,280,941


The Contract Price prior to this Change Order was
$
7,487,110,941


The Aggregate Equipment Price will be changed by this Change Order in the amount
of
$
***


The Aggregate Labor and Skills Price will be changed by this Change Order in the
amount of
$
***


The new Contract Price including this Change Order will be
$
7,491,486,403









--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Adjustment to Aggregate Equipment Price
The original Aggregate Equipment Price was
$
***
Net change by previously authorized Change Orders (0001-00012)
$
***
The Aggregate Equipment Price prior to this Change Order was
$
***
The Aggregate Equipment Price will be changed by this Change Order in the amount
of
$
***
The new Aggregate Equipment Price including this Change Order will be
$
***




--------------------------------------------------------------------------------

Adjustment to Aggregate Labor and Skills Price
The original Aggregate Labor and Skills Price was
$
***
Net change by previously authorized Change Orders (0001-00012)
$
***
The Aggregate Labor and Skills Price prior to this Change Order was
$
***
The Aggregate Labor and Skills Price will be changed by this Change Order in the
amount of
$
***
The new Aggregate Labor and Skills Price including this Change Order will be
$
***



Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): No impact to Project Schedule.


Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)


Adjustment to Payment Schedule: Yes. See Exhibit E of this Change Order.


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials:
/s/ MB Contractor /s/ EL Owner




[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner




Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.






--------------------------------------------------------------------------------




/s/ Ed Lehotsky
 
/s/ Maria K Brady
Owner
 
Contractor
Ed Lehotsky
 
Maria K Brady
Name
 
Name
VP LNG Projects
 
Senior Vice President
Title
 
Title
11/10/2015
 
15-Oct-2015
Date of Signing
 
Date of Signing





